DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figures 1 and 2a-2c should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Election/Restrictions
Claims 14, 16-20 and 22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species II and III, there being no allowable generic or linking claim.
Applicant's election with traverse of Species I in the reply filed on February 1, 2022 is acknowledged.  The traversal is on the grounds that driver circuitry 303 has been omitted from Figure 6 for the interest of clarity.  This is not found persuasive because paragraph [0079] states that “the passive protection circuit 306 is shown in 
The traversal is on further grounds that the provision of back-to-back switches 506, 508 removes the need for the connection of the bulk of the MOSFET 304 to VDD. This is not found persuasive because providing back-to-back switches rather than a single MOSFET 304 and omitting a bulk switch is a mutually exclusive characteristic of the species.
In addition, these species are not obvious variants of each other based on the current record.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 25 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable Claim 25 recites the limitation “protection circuitry configured to apply the supply voltage to the control node when a load voltage at the output node exceeds a supply voltage at the input node.” Examiner notes that Figures 4a-4c show that the protection circuitry (302, 306) is configured to apply the load voltage (VLOAD=5V) to the control node (gate of 304) when a load voltage at the output node exceeds a supply voltage (VDD=0V in Figure 4a, VDD=1.8V in Figures 4b and 4c). 
For the purposes of examination, the limitation has been treated as “protection circuitry configured to apply the load voltage to the control node when a load voltage at the output node exceeds a supply voltage at the input node” to agree with Applicant’s Figures 4a-4c.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ootani et al. (U.S. Patent 6,353,309, hereafter Ootani).
Claim 25: Ootani teaches circuitry (Figure 5) for controlling current between a load (connected to 10b) and a power supply (voltage at 10a), the circuitry comprising:

		an input node (10a) configured to be coupled to the power supply (voltage at 10a; column 1 lines 15-24);
		an output node (10b) configured to be coupled to the load (connected at 10b; column 1 lines 15-24); and
		a control node (node at the output of 31) for controlling current between the input node and the output node (via 11 and 12); and
	protection circuitry (13A) configured to apply the load voltage (for the voltage at 10a being equal to 0 volts and 31 outputs the potential difference between 10a and 10b; column 7 lines 28-30) to the control node (node at the output of 31) when a load voltage at the output node exceeds a supply voltage at the input node (via 31; column 7 lines 28-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, 13, 21, 24 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ootani in view of Andrews et al. (U.S. Patent 7,230,810, hereafter Andrews).

an output stage comprising: 
an input node (10a) configured to be coupled to the power supply (voltage at 10a; column 1 lines 15-24); and 
an output node (10b) configured to be coupled to the load (connected at 10b; column 1 lines 15-24); and 
one or more control nodes (gates of 11 and 12) for controlling a conduction path between the input node and the output node (via 11 and 12); and 
protection circuitry (13A) coupled to the one or more control nodes (gates of 11 and 12), the protection circuitry configured to break the conduction path (via DS) between the input node (10a) and the output node (10b) when a load voltage at the output node exceeds a supply voltage at the input node (column 7 lines 36-48 where the potential difference between 10a and 10b would be lower than Vth).
Ootani does not specifically teach that the protection circuitry comprises an active protection circuit. 
Andrews teaches protection circuitry (104; Figure 1), wherein the protection circuitry comprises: 
an active protection circuit (104) configured to break the conduction path when the supply voltage (voltage at drain) exceeds an operational threshold of the active protection circuit (column 3 lines 1-10); and 
a passive protection circuit (31; Figure 5 of Ootani) configured to break the conduction path when the supply voltage (voltage at 10a) is below an operation 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the protection circuit taught by Andrews in the circuit of Ootani to provide overvoltage protection (Abstract of Andrews).

Claim 2: The combined circuit further teaches that the active protection circuit (104; Figure 1 of Andrews) comprises: 
a current sensor (202; Figure 2 of Andrews that shows the details of 104) configured to measure a current in the conduction path (via DRAIN and X), wherein the active protection circuit is configured to control the one or more control nodes (NSUB to 11 and 12 of Ootani) based on the measured current (via circuitry of Figure 2 of Andrews).

Claim 3: The combined circuit further teaches a sense resistor (on resistance of 11 and 12; Figure 5 of Ootani) in the conduction path, wherein the current sensor is configured to measure the current through the sense resistor (via 31; Figure 5 of Ootani).

Claim 4: The combined circuit further teaches that the active protection circuit (104; Figure 1 of Andrews) is configured to: 
compare the supply voltage (voltage at DRAIN) to the load voltage (column 6 lines 27-33); and control the one or more control nodes (NSUB) based on the comparison (via Figure 2).

Claim 5: The combined circuit further teaches controlling the one or more control nodes comprises controlling a gate of the output stage (via 31; Figure 5 of Ootani and 104; Figure 1 of Andrews).

Claim 6: The combined circuit further teaches that the active protection circuit is configured to control the gate of the output stage when the load voltage exceeds the supply voltage (via NSUB to gate controller 106; Figure 1 of Andrews, corresponding to 34 and 35; Figure 5 of Ootani).

Claim 7: The combined circuit further teaches that the active protection circuit (104; Figure 1 of Andrews) is configured to apply the load voltage (voltage at SOURCE) at the gate of the output stage when the load voltage exceeds the supply voltage (column 6 lines 27-33 of Andrews).

Claim 8: The combined circuit further teaches controlling the one or more control nodes comprises controlling a bulk connection (NSUB; Figure 1 of Andrews) between the bulk of the output stage (NSUB to 102; Figure 1 of Andrews corresponding to 11 and 12; Figure 5 of Ootani) and the input node (10a; Figure 5 of Ootani).

Claim 9: The combined circuit further teaches a bulk switch (transistor coupled to NSUB; Figure 2 of Andrews) coupled between the bulk of the output stage (NSUB) and the input node (DRAIN, corresponding to 10a; Figure 5 of Ootani), wherein controlling 

Claim 10: The combined circuit further teaches controlling the bulk connection between the bulk of the output stage and the input node (via NSUB; Figures 1 and 2 of Andrews) comprises: 
connecting the bulk of the output stage to the input node when the supply voltage exceeds the load voltage (column 3 lines 46-51 of Andrews); and 
disconnecting the bulk of the output stage to the input node when the load voltage exceeds the supply voltage (column 6 lines 27-33 of Andrews).

Claim 11: The combined circuit further teaches controlling the bulk connection (via NSUB; Figures 1 and 2 of Andrews) between the bulk of the output stage and the input node further comprises: 
connecting the bulk of the output stage to the output node when the load voltage exceeds the supply voltage (column 6 lines 27-33 of Andrews).

Claim 13: The combined circuit further teaches that the passive protection circuit (31; Figure 5 of Ootani) is configured to apply the load voltage to one or more of the one or more control node when the load voltage at the output node exceeds a supply voltage at the input node (via the output of 31; column 7 lines 36-48 of Ootani).



Claim 24: The combined circuit teaches the limitations of claim 1 above. The combined circuit does not specifically teach that the load comprises a light emitting diode, LED. However, it should be noted that, while features of an apparatus may be recited either structurally or functionally, a claim which contains a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus’ if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).” MPEP 2114. That is, the claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). 
Here, the claimed structure is taught by the combined circuit of claim 1 above.

Claim 34: The combined circuit teaches an integrated circuit (column 1 lines 25-30 of Ootani) comprising circuitry according to claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Application Publication 2020/0259327 Figure 1; U.S. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        
/DIANA J. CHENG/Primary Examiner, Art Unit 2849